Order entered May 28, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01400-CR

                            JOSE DELAPAZ REYES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F13-58294-J

                                          ORDER
       The Court REINSTATES the appeal.

       On May 21, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. We have received appellant’s brief, together with an extension motion.

Therefore, in the interest of expediting the appeal, we VACATE the May 21, 2015 order

requiring findings.

       We note that appellant was convicted of continuing sexual abuse of a child.

Nevertheless, appellant’s brief contains the complete name of the complaining witness rather

than her initials. Accordingly, we DENY the extension motion as moot.
       We STRIKE the appellant’s brief tendered on May 26, 2015 and ORDER counsel to

file, by JUNE 1, 2015, an amended brief that is redacted to contain only the initials of the

complaining witness.

       We DIRECT the Clerk to send copies of this order to Christian Souza and to the Dallas

County District Attorney’s Office.



                                                 /s/    LANA MYERS
                                                        JUSTICE